internal_revenue_service number release date index number ---------------------------------- ------------------------------------------------------ ----------------------- ----------------------------- in re ---------------------------- legend legend decedent beneficiary department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b09 plr-101598-06 date date ---------------------- ---------------------------------------------------------------------------------- ---------------- ---------------------------------------------- ------------------- -------------- --------- --------- charity date x y z dear ------------- this is in response to a letter dated date and subsequent correspondence requesting a ruling regarding the reformation of a testamentary charitable_remainder_unitrust under sec_2055 of the internal_revenue_code decedent died on date clause sixth of decedent’s will provides that dollar_figurex is to be held in trust trust for the benefit of beneficiary and charity during beneficiary’s lifetime beneficiary is to receive each year a unitrust_amount equal to percent of the net fair_market_value of the trust’s assets upon beneficiary’s death trust’s remainder_interest is to be paid to charity clause sixth authorizes the trustees to amend the trust so that the trust qualifies as a charitable_remainder_unitrust with in the meaning of sec_664 it has been represented that charity meets the requirements of sec_170 decedent’s estate intends to reform trust under sec_2055 in state court it has been represented that trust’s terms as reformed will conform with the requirements of sec_664 in addition it has been represented that trust’s terms will provide for an annual payment of a unitrust_amount equal to percent of the net fair_market_value of the trust’s assets y percent of which will be paid to beneficiary and z percent of which will be paid to charity it is represented that the proposed reformation will be effective plr-101598-06 as of the decedent’s date of death at beneficiary’s death the trust remainder is to be distributed to charity the executors of decedent’s estate are requesting rulings that the trust is eligible for reformation under sec_2055 that the proposed reformation will be a qualified_reformation within the meaning of sec_2055 and that after the proposed reformation the remainder_interest and the unitrust_interest passing to charity will be qualified interests within the meaning of sec_2055 law and analysis sec_664 provides in part that a charitable_remainder_unitrust is a_trust from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property other than an interest described in ' f b passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest that passes or has passed to the person or for the use described in sec_2055 unless in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in ' or a pooled_income_fund described in ' c sec_2055 provides in general that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 provides that the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if-- i any difference between-- i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable plr-101598-06 interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of -- i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent's death sec_2055 provides that the term reformable_interest means any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 prior to the enactment of sec_2055 under a of the estate_tax regulations if a_trust was created or property was transferred for both a charitable and a private purpose a deduction was allowed for the value of the charitable interest if the charitable interest was presently ascertainable and hence severable from the noncharitable interest sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that sec_2055 shall not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after- i if an estate_tax_return is required to be filed the last date including extensions for filing such return or ii if no estate_tax_return is required to be filed the last date including extensions for filing the income_tax return for the first taxable_year for which such a return is required to be filed by the trust sec_2055 provides that the term qualified_interest means an interest for which a deduction is allowable under sec_2055 sec_2055 provides that the deduction referred to in sec_2055 shall not exceed the amount of the deduction which would have been allowable for the reformable_interest but for sec_2055 in this case prior to the reformation the beneficiary’s unitrust_interest is expressed as a fixed percentage of the fair_market_value of the trust’s property accordingly the remainder_interest to charity is a reformable_interest within the meaning of sec_2055 because a deduction would have been allowable under sec_2055 for this interest if not for the requirements of sec_2055 based upon the facts submitted and the representations made we conclude that trust is eligible for reformation under sec_2055 plr-101598-06 further the proposed reformation in this case satisfies the requirements of sec_2055 the difference between the actuarial value of the qualified_interest and the actuarial value of the reformable_interest does not exceed percent of the actuarial value of the reformable_interest both before and after the proposed reformation beneficiary’s interest will terminate at her death further it is represented that the proposed reformation will be effective as of the decedent’s date of death accordingly based on the facts submitted and representations made we conclude that provided the proposed reformations are made within days of the due_date of the federal estate_tax_return including extensions actually granted and comply with state law the proposed reformation of trust will result in a qualified_reformation under sec_2055 and the remainder_interest and unitrust_interest passing to charity will be qualified interests within the meaning of sec_2055 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosures copy for ' purposes cc
